Citation Nr: 0945247	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neck (cervical) 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  

The Veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent was granted by the RO in a May 
2008 rating decision, as 70 percent disabling, effective 
January 30, 2004, the date of claim.  In a September 2006 
statement, the Veteran indicated that his PTSD symptomatology 
is represented by a 70 percent disability rating, not a 50 
percent disability rating.  Therefore, the issue is no longer 
before the Board, as the Veteran has been granted the full 
benefit sought on appeal.  

The issues of entitlement to service connection for a low 
back disability and entitlement to service connection for a 
neck (cervical) disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 1991 rating decision, the RO 
denied a claim of entitlement to service connection for back 
condition, and properly notified the Veteran, who did not 
initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the April 1991 rating decision regarding the Veteran's 
claim for service connection for back condition relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

The evidence received subsequent to the April 1991 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

In April 1991, the RO denied service connection for back 
condition, noting that the Veteran's service treatment 
records (STRs) are negative for a chronic back disorder.  The 
Veteran did not appeal.  Thus, the decision became final.  38 
U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  In January 2004, he 
submitted a claim to reopen.

The evidence received since the April 1991 rating decision is 
new and material.  Specifically, a March 2004 VA examination 
shows that the Veteran has a current chronic back condition.  
Moreover, in his September 2006 statement, the Veteran 
reports that he sustained his current back injury in a 
helicopter crash in Vietnam.  In this regard, Morning Reports 
dated in January 1968, which were not of record at the time 
of the last final denial, demonstrate that there was a 
helicopter crash.  Furthermore, the Veteran is a combat 
Veteran, and the incurrence of the claimed incident is 
conceded.  Again, the basis of the last final denial of 
service connection was that there was no evidence of an 
injury or chronic disability in service.  The January 1968 
Morning Reports were not of record at the time of the April 
1991 rating decision and indicate that a helicopter crash 
took place; therefore, it addresses an unestablished fact.  
Thus, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran contends that his back and neck disabilities are 
the result of an injury he sustained while in service; 
specifically, the Veteran reports that he was in a helicopter 
crash in Vietnam.  A VA examination is necessary, for the 
reasons discussed below.    

The Veteran's August 1966 induction physical examination and 
his service treatment records are negative for complaints, 
treatment, or diagnoses of a back and/or neck condition.   

Morning Reports dated in January 1968 indicate that there was 
a helicopter crash on the beach in Vietnam.  Although there 
is no evidence of the Veteran's claimed back and neck 
injuries due to the helicopter crash in his service treatment 
records, the Veteran is a combat veteran, thus, his reported 
history of the incident is accepted in the absence of 
contrary evidence.  

Regarding the Veteran's low back, VA outpatient treatment 
records dated in December 1987 show that the Veteran sought 
treatment for back pain and an X-ray shows L4-5 disc 
herniation on the left side.  Records also show that the 
Veteran underwent a laminectomy in 1988.    

The Veteran was afforded a VA examination in March 2004.  The 
examiner assessed the Veteran with a chronic back and neck 
strain.  The examiner commented on a relationship between 
those conditions and the Veteran's service-connected gun shot 
wound, indicating that the conditions are not related to the 
Veteran's service-connected disability; however, the examiner 
did not provide an opinion as to whether the conditions are 
related to the Veteran's in-service injury helicopter crash.  

A VA examination should be conducted to clarify the current 
nature and likely etiology of any back and neck disabilities.  
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any back or neck disabilities which may 
be present.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

Does the evidence of record show that the 
Veteran currently has a low back 
disability and/ r a neck disability?  If 
the answer is yes, is it at least as 
likely as not that the current 
disability(s) had their onset in service, 
including as a result of a helicopter 
crash in Viet Nam?  

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If the decision with 
respect to either of the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


